EXHIBIT 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
June 11, 2014, is entered into among HELEN OF TROY L.P., a limited partnership
duly organized under the laws of the State of Texas (the “Borrower”), HELEN OF
TROY LIMITED, a Bermuda company (“Limited”), the lenders party hereto (the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

BACKGROUND

 

A.                                    The Borrower, Limited, the Lenders, and
Bank of America as the Administrative Agent, Swing Line Lender and L/C Issuer
are parties to that certain Credit Agreement, dated as of December 30, 2010, as
amended by that certain First Amendment to Credit Agreement, dated as of
January 14, 2011, that certain Second Amendment to Credit Agreement, dated as of
December 15, 2011, and that certain Third Amendment to Credit Agreement, dated
as of February 7, 2014 (said Credit Agreement, as amended, the “Credit
Agreement”).  The terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement.

 

B.                                    The parties to the Credit Agreement desire
to (a) increase the Aggregate Commitments to $570,000,000, and (b) make certain
other amendments to the Credit Agreement.

 

C.                                    The Borrower, Limited, the Lenders and the
Administrative Agent hereby agree to amend the Credit Agreement, subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, Limited, the
Lenders, and the Administrative Agent covenant and agree as follows:

 

1.                                      AMENDMENTS EFFECTIVE AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE.

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended on and as of the Fourth Amendment Effective Date by adding the
following defined terms thereto in proper alphabetical order to read as follows
(and such terms shall have the same meaning in this Fourth Amendment):

 

“Buyer” means Helen of Troy Texas Corporation, a Texas corporation, an Affiliate
of the Borrower and a Guarantor.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of June 11, 2014, among the Borrower, Limited, the Lenders party
thereto, and the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Fourth Amendment Borrowing” means the Revolving Borrowing to be made on the
date of the closing of the Healthy Directions Acquisition, the proceeds of which
are used in connection with the consummation of the Healthy Directions
Acquisition.

 

“Fourth Amendment Document” means (a) the Fourth Amendment, (b) each Replacement
Note, and (c) each other agreement (i) to which a Loan Party is a party and
(ii) the delivery of such agreement is a condition to the effectiveness of the
Fourth Amendment.

 

“Fourth Amendment Effective Date” means the date that all of the conditions to
effectiveness set forth in Section 4 of the Fourth Amendment have been
satisfied.

 

“Fourth Amendment Parties” means each of JPMorgan Chase Bank, N.A., J.P. Morgan
Securities LLC, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

 

“Healthy Directions” means Healthy Directions, LLC, a Delaware limited liability
company.

 

“Healthy Directions Acquisition” means the consummation of the transactions
contemplated by the Healthy Directions Purchase Agreement, including the
acquisition by the Buyer of all authorized, issued and outstanding Equity
Interests of Healthy Directions.

 

“Healthy Directions Expiration Date” means the earliest of (a) August 31, 2014,
(b) the date that the Healthy Directions Acquisition occurs and the Fourth
Amendment Borrowing has not occurred, and (c) the termination of the Healthy
Directions Purchase Agreement prior to the occurrence of the Healthy Directions
Acquisition.

 

“Healthy Directions Purchase Agreement” means the final, executed copy of that
certain Purchase and Sale Agreement dated June 11, 2014, by and among PH Holdco,
LLC, Healthy Directions, Limited and Buyer, as may be amended from time to time.

 

“Healthy Directions Subsidiary” means an entity that is, on the Fourth Amendment
Effective Date, a Subsidiary of Healthy Directions.

 

“Replacement Note” means each replacement Revolving Loan Note payable to the
order of each Lender whose Commitment is increased by the Fourth Amendment, in
the principal amount of such increased Commitment.

 

“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Person as of such date, that the present fair saleable value of the assets of
such

 

2

--------------------------------------------------------------------------------


 

Person is, on the date of determination, not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, and that, as of such date, such Person is able to pay all liabilities
of such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business.  In computing
the amount of contingent obligation or other contingent or unliquidated
liabilities at any time, such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability discounted to present value at rates believed to be reasonable by such
Person.

 

(b)                                 The definition of “Arranger” set forth in
Section 1.01 of the Credit Agreement is hereby amended on and as of the Fourth
Amendment Effective Date to read as follows, and any and all references to
“Arranger” regardless of whether preceded by the term “the” or otherwise shall
be deemed to refer, as the context requires, to each and every party
constituting an Arranger:

 

“Arranger” means, collectively, J.P. Morgan Securities LLC and Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, each in their capacity as a joint lead
arranger and a joint bookrunner.

 

(c)                                  The definition of “Eurodollar Rate” set
forth in Section 1.01 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following on and as of the Fourth Amendment Effective
Date:

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent and generally applied by the Administrative Agent to all
other commercial loans it administers, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time, determined two Business Days prior to such date for
U.S. Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably

 

3

--------------------------------------------------------------------------------


 

determined by the Administrative Agent.

 

(d)                                 The definition of “Fee Letter” set forth in
Section 1.01 of the Credit Agreement is hereby amended on and after the Fourth
Amendment Effective Date to read as follows, and any and all references to “Fee
Letter” regardless of whether preceded by the term “the” or otherwise shall be
deemed to refer, as the context requires, to each letter agreement constituting
a Fee Letter:

 

“Fee Letter” means, collectively, (a) the letter agreement dated
November 10, 2010, among the Borrower, the Administrative Agent and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated and (b) the letter agreement dated as
of June 9, 2014, among the Borrower, the Arrangers, JPMorgan Chase Bank, N.A.
and Bank of America, N.A.

 

(e)                                  Section 6.11 of the Credit Agreement is
hereby amended on and as of the Fourth Amendment Effective Date to read as
follows:

 

“6.11                  Use of Proceeds.  Use the proceeds of (a) the Credit
Extension constituting the Fourth Amendment Borrowing only for the purposes
contemplated by Section 5(n) of the Fourth Amendment or (b) the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, including, without limitation, not in (i) violation or
contravention of (A) the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or is in violation of any federal statute or
Presidential Executive Order, including without limitation Executive Order 13224
66 Fed. Reg. 49079 (September 25, 2001) (Blocking Property and Prohibiting
Transactions with Persons who Commit, Threaten to Commit or Support Terrorism),
or (B) the Act or (ii) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.”

 

(f)                                   Section 7.02 of the Credit Agreement is
hereby amended on and as of the Fourth Amendment Effective Date by (i) deleting
“and” at the end of clause (l), (ii) deleting the period at the end of
clause (m) and adding “; and” in lieu thereof, and (iii) adding the following at
the end thereof:

 

“(n)                           subject to satisfaction of the conditions
precedent in Section 5 of the Fourth Amendment, Investments constituting the
acquisition by the Buyer of all of the Equity Interests of Healthy Directions in
accordance with the Healthy Directions Purchase Agreement, provided if such
acquisitions result in a Domestic Subsidiary being acquired having a net worth
at the time of such acquisitions of more than $1,000,000 (or within ten Business
Days after any such Domestic Subsidiary thereafter attains a net worth of more
than $1,000,000), such Subsidiary shall, within five Business Days after such
acquisition execute and deliver to the Administrative Agent (x) a Guaranty,
(y) such documents of the type referred to in clauses (iv) and (v) of
Section 4.01(a) and (z) a favorable

 

4

--------------------------------------------------------------------------------


 

opinion of counsel to such Person, in form, content and scope satisfactory to
the Administrative Agent.”

 

2.                                      AMENDMENTS EFFECTIVE AS OF THE DATE OF
THE FOURTH AMENDMENT BORROWING AFTER SATISFACTION OF EACH OF THE REQUIREMENTS IN
SECTION 5 OF THIS FOURTH AMENDMENT.

 

(a)                                 Section 4.02 of the Credit Agreement is
hereby amended on and as of the date of the Fourth Amendment Borrowing
concurrently with the Fourth Amendment Borrowing after satisfaction of each of
the requirements in Section 5 of this Fourth Amendment, by adding the following
at the end thereof:

 

“Notwithstanding any provision of this Section 4.02, (i) the obligation of each
Lender to honor the Request for Credit Extension related to the Fourth Amendment
Borrowing shall be subject to satisfaction of the conditions precedent in
Section 5 of the Fourth Amendment only and not any other conditions precedent,
and (ii) such Request for Credit Extension shall be a representation and
warranty that the conditions specified in Section 5 of the Fourth Amendment have
been satisfied on and as of the date of the advance of the Fourth Amendment
Borrowing and not a representation or warranty as to any other matter.”

 

(b)                                 Section 7.06(d) of the Credit Agreement is
hereby amended on and as of the date of the Fourth Amendment Borrowing
concurrently with the Fourth Amendment Borrowing after satisfaction of each of
the requirements in Section 5 of this Fourth Amendment, to read as follows:

 

“(d)                           provided after giving effect thereto on a pro
forma basis the Leverage Ratio is not greater than 2.75 to 1.00, Limited may
declare or pay cash Dividends to its stockholders and make Treasury Stock
Purchases; provided, however, nothing in this clause (d) shall prohibit or
restrict Treasury Stock Purchases made pursuant to Limited’s employee stock
option repurchase programs; and”

 

(c)                                  Section 7.11(c) of the Credit Agreement is
hereby amended on and as of the date of the Fourth Amendment Borrowing
concurrently with the Fourth Amendment Borrowing after satisfaction of each of
the requirements in Section 5 of this Fourth Amendment, to read as follows:

 

“(c)                            Leverage Ratio.  Permit the Leverage Ratio at
any time during any period of four fiscal quarters of Limited to be greater than
3.25 to 1.00.”

 

(d)                                 Schedule 2.01 to the Credit Agreement is
hereby amended on and as of the date of the Fourth Amendment Borrowing
concurrently with the Fourth Amendment Borrowing after satisfaction of each of
the requirements in Section 5 of this Fourth Amendment, to be in the form to
reflect the Commitments and Applicable Percentages of the Lenders on such date.

 

(e)                                  Exhibit E to the Credit Agreement, the
Compliance Certificate, is hereby amended on and as of the date of the Fourth
Amendment Borrowing concurrently with the

 

5

--------------------------------------------------------------------------------


 

Fourth Amendment Borrowing after satisfaction of each of the requirements in
Section 5 of this Fourth Amendment, to be in the form of Exhibit E to this
Fourth Amendment.

 

3.                                      REPRESENTATIONS AND WARRANTIES.  By its
execution and delivery hereof, each of the Borrower and Limited represents and
warrants that, as of the Fourth Amendment Effective Date:

 

(a)                                 Each Loan Party and each Subsidiary has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Fourth Amendment and each other Fourth Amendment Document
to which it is a party.

 

(b)                                 The execution, delivery and performance by
each Loan Party of the Fourth Amendment and each other Fourth Amendment Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law.  Each Loan Party and each of its
Subsidiaries is in compliance with all Contractual Obligations referred to in
clause (ii)(A) above except to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against any Loan Party of this Fourth Amendment or any other Fourth Amendment
Document.

 

(d)                                 This Fourth Amendment has been, and each
other Fourth Amendment Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Fourth
Amendment constitutes, and each other Fourth Amendment Document when so executed
and delivered will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each Loan Party that is party thereto in
accordance with its terms, subject as to enforcement to any Debtor Relief Laws
and general equitable principles.

 

4.                                      CONDITIONS TO EFFECTIVENESS.  This
Fourth Amendment shall be effective upon satisfaction or completion of the
following:

 

(a)                                 the Administrative Agent shall have received
counterparts of this Fourth Amendment executed by the Required Lenders and each
Lender whose Commitment is increased pursuant to this Fourth Amendment;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Fourth Amendment executed by the Borrower and Limited and
acknowledged by each Guarantor;

 

6

--------------------------------------------------------------------------------


 

(c)                                  each of the conditions in
Section 4.02(a) and (b) of the Credit Agreement shall have been satisfied (as if
the Borrower were Borrowing the Fourth Amendment Borrowing on the Fourth
Amendment Effective Date);

 

(d)                                 the Administrative Agent shall have received
(i) an executed Unanimous Consent of the Board of Directors of Helen of Troy
Nevada Corporation, the sole general partner of the Borrower, authorizing the
execution, delivery and performance of this Fourth Amendment and the Replacement
Notes by the Borrower and (ii) an executed consent or certified Resolutions of
the Board of Directors of Limited authorizing the execution, delivery and
performance of this Fourth Amendment by Limited;

 

(e)                                  the Administrative Agent shall have
received executed copies of all documents and instruments executed in connection
with the Healthy Directions Acquisition, including, without limitation, all
schedules, exhibits and annexes thereto;

 

(f)                                   the Administrative Agent shall have
received opinions of U.S. counsel of the Borrower and Bermuda counsel of Limited
in form and substance satisfactory to the Administrative Agent;

 

(g)                                  the representations and warranties in
Section 3 shall be true and correct on the Fourth Amendment Effective Date;

 

(h)                                 all invoiced fees and expenses due to the
Fourth Amendment Parties and the Lenders (and to reimburse the Fourth Amendment
Parties for the legal fees and expenses of Winstead PC, special counsel) prior
to the Fourth Amendment Effective Date shall have been paid;

 

(i)                                     the Administrative Agent shall have
received the duly executed Fee Letter; and

 

(j)                                    the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

5.                                      CONDITIONS TO THE FOURTH AMENDMENT
BORROWING AND THE AMENDMENTS IN SECTION 2 OF THIS FOURTH AMENDMENT.  The
obligation of each Lender to honor the Request for Credit Extension for the
Fourth Amendment Borrowing, and the amendments in Section 2 of this Fourth
Amendment, are each subject to each the following conditions precedent:

 

(a)                                 the Administrative Agent shall have received
executed copies of all documents and instruments executed in connection with the
Healthy Directions Acquisition, including, without limitation, all schedules,
exhibits and annexes thereto;

 

(b)                                 the Administrative Agent shall have received
a certificate from the chief financial officer of the Borrower, in form and
substance reasonably acceptable to the Fourth Amendment Parties, dated as of the
date of the Fourth Amendment Borrowing, certifying that Limited and its
Subsidiaries (including Healthy Directions and Healthy Directions Subsidiaries),
on a consolidated basis after giving effect to the consummation of the Healthy
Directions Acquisition,

 

7

--------------------------------------------------------------------------------


 

the borrowing of the Fourth Amendment Borrowing and the other transactions
contemplated by the Healthy Directions Purchase Agreement, are Solvent;

 

(c)                                  the Administrative Agent shall have
received (i) an executed Unanimous Consent of the Board of Directors of Helen of
Troy Nevada Corporation, the sole general partner of the Borrower, authorizing
the Fourth Amendment Borrowing and all other related transactions and actions,
(ii) an executed Resolution of the Board of Directors of Limited authorizing the
Healthy Directions Acquisition, the Fourth Amendment Borrowing and all other
related transactions and actions and (iii) an executed Resolution of the Board
of Directors of the Buyer authorizing the Healthy Directions Acquisition and all
other related transactions and actions;

 

(d)                                 on the date of the Fourth Amendment
Borrowing, after giving effect to the consummation of the Healthy Directions
Acquisition and the advance of the Fourth Amendment Borrowing, neither Limited
nor any Subsidiary (including Healthy Directions and Healthy Directions
Subsidiaries) shall have any material Indebtedness, other than Indebtedness
permitted by Section 7.03 of the Credit Agreement;

 

(e)                                  the Healthy Directions Purchase Agreement
executed by the Buyer shall not have been amended in any manner that is
materially adverse to the interests of the Fourth Amendment Parties or the
Lenders without the prior written consent of the Fourth Amendment Parties;

 

(f)                                   the Healthy Directions Acquisition shall
have occurred substantially concurrently with the advance of the Fourth
Amendment Borrowing in accordance with the terms of the Healthy Directions
Purchase Agreement, and no provision thereof shall have been amended or waived,
and no consent shall have been given thereunder, to the extent the same would be
materially adverse to the interests of the Fourth Amendment Parties or the
Lenders without the prior written consent of the Fourth Amendment Parties;

 

(g)                                  since December 31, 2013, there shall not
have occurred a “Material Adverse Effect”.  “Material Adverse Effect” as used in
this clause (g) has the meaning ascribed thereto in the Healthy Directions
Purchase Agreement unless the Required Lenders have consented in writing to any
changes in such definition;

 

(h)                                 the Fourth Amendment Effective Date and the
consummation of the Healthy Directions Acquisition shall have occurred on or
before the Healthy Directions Expiration Date;

 

(i)                                     the Administrative Agent and the Lenders
shall have received, at least five days prior to the consummation of the Healthy
Directions Acquisition, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, including information
described in Section 10.16 of the Credit Agreement;

 

(j)                                    the Administrative Agent shall have
received a Revolving Loan Notice in accordance with Section 2.02 of the Credit
Agreement;

 

(k)                                 the Administrative Agent shall have received
a duly executed Replacement Note for each Lender;

 

8

--------------------------------------------------------------------------------


 

(l)                                     all fees and expenses (i) to be paid in
accordance with the terms of that certain Fee Letter, dated as of June 9, 2014,
among the Borrower and the Fourth Amendment Parties, (ii) otherwise owed to the
Fourth Amendment Parties and the Lenders and (iii) in reimbursement for invoiced
legal fees and expenses incurred by the Fourth Amendment Parties through the
date of the Fourth Amendment Borrowing shall have been paid, or the Borrower
shall have been authorized by the Administrative Agent to deduct such fees and
expenses from the proceeds of the Fourth Amendment Borrowing;

 

(m)                             the conditions set forth in Section 7.2(a) of
the Healthy Directions Purchase Agreement have been fulfilled in accordance with
the terms of Section 7.2(a) of the Healthy Directions Purchase Agreement at or
prior to the consummation of the Healthy Directions Acquisition;

 

(n)                                 the proceeds of the Fourth Amendment
Borrowing will be used only to (i) pay all of the cash consideration payable by
Buyer to PH Holdco, LLC in accordance with the terms of the Healthy Directions
Purchase Agreement, (ii) to refinance certain existing indebtedness of Healthy
Directions or its Subsidiaries and (iii) pay costs and expenses incurred by the
Borrower and the Buyer in connection with the consummation of the transactions
which are the subject of the Healthy Directions Purchase Agreement;

 

(o)                                 the following representations and warranties
shall be true and correct on the date of the consummation of the Healthy
Directions Acquisition and the borrowing of the Fourth Amendment Borrowing, both
before and after giving effect to the consummation of the Healthy Directions
Acquisition, the Fourth Amendment Borrowing and the use of the proceeds of the
Fourth Amendment Borrowing (and deemed made by each Loan Party on such date):

 

(i)                                     the use of the proceeds of the Fourth
Amendment Borrowing will not (A) violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or is in violation of any
federal statute or Presidential Executive Order, including without limitation
Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001) (Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit or
Support Terrorism), (B) the Act or (C) be used for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar legislation in other jurisdictions;

 

(ii)                                  the performance by each Loan Party of the
Fourth Amendment and each other Fourth Amendment Document to which such Person
is party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (A) contravene the terms of any
of such Person’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (1) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (2) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (C) violate any Law.  Each Loan Party and each of its Subsidiaries is in
compliance with

 

9

--------------------------------------------------------------------------------


 

all Contractual Obligations referred to in clause (B)(1) above except to the
extent that failure to do so could not reasonably be expected to result in a
Material Adverse Effect;

 

(iii)                               the execution, delivery and performance by
each Loan Party of the Healthy Directions Purchase Agreement and all other
documents and instruments executed in connection with the Healthy Directions
Acquisition to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(A) contravene the terms of any of such Person’s Organization Documents;
(B) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (1) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (2) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (C) violate any Law.  Each
Loan Party and each of its Subsidiaries is in compliance with all Contractual
Obligations referred to in clause (B)(1) above except to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect;

 

(iv)                              the Credit Agreement, as amended by the Fourth
Amendment, the Guaranty and the other Loan Documents, constitute, a legal, valid
and binding obligation of the Loan Parties party thereto, enforceable against
each Loan Party that is party thereto in accordance with its terms, subject as
to enforcement to any Debtor Relief Laws and general equitable principles;

 

(v)                                 this Fourth Amendment has been, and each
other Fourth Amendment Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Fourth
Amendment constitutes, and each other Fourth Amendment Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against each Loan Party that is party thereto in accordance
with its terms, subject as to enforcement to any Debtor Relief Laws and general
equitable principles; and

 

(vi)                              the Obligations (after giving effect to the
consummation of the Healthy Directions Acquisition and the borrowing of the
Fourth Amendment Borrowing) are senior Indebtedness of the Borrower and
Guarantors (including Healthy Directions and Healthy Directions Subsidiaries);

 

(p)                                 the following representations and warranties
in the Credit Agreement shall be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct in all respects) on the
date of the consummation of the Healthy Directions Acquisition and the date of
the borrowing of the Fourth Amendment Borrowing, in each case both before and
after giving effect to the consummation of the Healthy Directions Acquisition,
the borrowing of the Fourth Amendment Borrowing and the use of the proceeds of
the Fourth Amendment Borrowing (and each such representation and warranty after
giving effect to the consummation of the Healthy Directions Acquisition, the
borrowing of the Fourth Amendment Borrowing and the use of the proceeds of the
Fourth Amendment will include Healthy Directions and its Subsidiaries where it
uses the terms “Loan

 

10

--------------------------------------------------------------------------------


 

Party”, “Subsidiary” and “Subsidiaries”): Section 5.01, Section 5.03,
Section 5.14 and Section 5.20;

 

(q)                                 the Arrangers shall have received one or
more customary confidential information memoranda and other marketing material
customarily used for the syndication of the Fourth Amendment and a period of 15
consecutive Business Days, excluding certain market holiday related “blackout”
periods as reasonably determined by the Arrangers, shall have occurred from the
date of execution of the Healthy Directions Purchase Agreement; and

 

(r)                                    the Administrative Agent shall have
received an opinion of U.S. counsel of the Borrower in form reasonably
acceptable to the Administrative Agent, regarding the Replacement Notes.

 

6.                                      ALLOCATION AMONG LENDERS.  Upon the
effectiveness of this Fourth Amendment, the Administrative Agent shall make such
transfer of funds among the Lenders as are necessary in order that the
outstanding balance of the Loans on the Fourth Amendment Effective Date,
together with any Loans funded on the Fourth Amendment Effective Date, reflect
the respective Commitments of the Lenders hereunder after giving effect to this
Fourth Amendment.  If as a result of such transfers provided for in this
Section 6, any loss, cost or expense is incurred by a Lender pursuant to
Section 3.05 of the Credit Agreement, the Borrower shall pay to such Lender such
amounts required to be paid pursuant to such Section 3.05.

 

7.                                      COVENANTS.  Prior to the date of the
Fourth Amendment Borrowing, the Borrower shall deliver a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of Limited
and its Subsidiaries (including Healthy Directions and Healthy Directions
Subsidiaries) as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the date of the Fourth Amendment Borrowing, prepared after giving
effect to the consummation of the Healthy Directions Acquisition, the borrowing
of the Fourth Amendment Borrowing and the use of the proceeds of the Fourth
Amendment Borrowing as if the Healthy Directions Acquisition and the Fourth
Amendment Borrowing and the use of the proceeds of the Fourth Amendment
Borrowing had occurred as of such date (in the case of such balance sheet) or at
the beginning of such period (in the case of such statement of income).

 

8.                                      REFERENCE TO THE CREDIT AGREEMENT.

 

(a)                                 Upon the effectiveness of this Fourth
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the Credit
Agreement, as affected and amended hereby.

 

(b)                                 The Credit Agreement, as amended by the
amendments referred to above, shall remain in full force and effect and is
hereby ratified and confirmed.

 

9.                                      COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Fourth Amendment and the other instruments and documents to be delivered
hereunder (including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto).

 

11

--------------------------------------------------------------------------------


 

10.                               GUARANTOR’S ACKNOWLEDGMENT.  By signing below,
(a) each Guarantor (i) acknowledges, consents and agrees to the execution,
delivery and performance by the Borrower and Limited of this Fourth Amendment,
(ii) acknowledges and agrees that its obligations in respect of its Guaranty
(A) are not released, diminished, waived, modified, impaired or affected in any
manner by this Fourth Amendment or any of the provisions contemplated herein and
(B) cover the Aggregate Commitments, as increased by this Fourth Amendment,
(iii) ratifies and confirms its obligations under its Guaranty, and
(iv) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its Guaranty, and (b) each Guarantor, the
Borrower, the Lenders and the Administrative Agent hereby agree that upon
effectiveness of this Fourth Amendment, each reference in the Guaranty to “this
Guaranty”, “hereunder”, or words of like import shall mean and be a reference to
the Guaranty, as amended hereby.

 

11.                               EXECUTION IN COUNTERPARTS.  This Fourth
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this Fourth
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original.  The signature of such Person thereon, for purposes hereof, is to
be considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

12.                               GOVERNING LAW; BINDING EFFECT.  This Fourth
Amendment shall be governed by and construed in accordance with the laws of the
State of Texas applicable to agreements made and to be performed entirely within
such state, provided that each party shall retain all rights arising under
federal law, and shall be binding upon the parties hereto and their respective
successors and assigns.

 

13.                               HEADINGS.  Section headings in this Fourth
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Fourth Amendment for any other purpose.

 

14.                               ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS
AMENDED BY THIS FOURTH AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL  AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fourth Amendment is executed as of the date first set
forth above.

 

 

HELEN OF TROY L.P., a Texas limited partnership

 

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HELEN OF TROY LIMITED, a Bermuda corporation

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

 

Brian Grass

 

 

 

Chief Financial Officer

 

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Julie Castano

 

 

Name:

Julie Castano

 

 

Title:

SVP

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and  Swing Line Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Castano

 

 

Name:

Julie Castano

 

 

Title:

SVP

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Lianee Fernandez

 

 

Name:

Lianee Fernandez

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED PURSUANT TO SECTION 10 ABOVE:

 

 

 

HELEN OF TROY L.P.,

 

a Texas limited partnership

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

HELEN OF TROY LIMITED,

 

a Barbados corporation

 

 

 

 

HOT NEVADA, INC.,

 

a Nevada corporation

 

 

 

 

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation

 

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

a Texas corporation

 

 

 

 

IDELLE LABS LTD.,

 

a Texas limited partnership

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

OXO INTERNATIONAL LTD.,

 

a Texas limited partnership

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

PUR WATER PURIFICATION PRODUCTS, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Title for all:     Chief Financial Officer

 

 

 

 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,

 

a Macau corporation

 

 

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

 

Vincent D. Carson

 

 

Director

 

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

KAZ, INC.,
a New York corporation

 

KAZ CANADA, INC.,
a Massachusetts corporation

 

KAZ USA, INC.,
a Massachusetts corporation

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Title for all: Chief Financial Officer

 

 

 

 

 

 

 

HELEN OF TROY LIMITED,

 

a Bermuda company

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

 

Signature Page to Fourth Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,       

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 30,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Helen of Troy L.P., a Texas limited
partnership (the “Borrower”), Helen of Troy Limited, a Bermuda company
(“Limited”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                        of Limited,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of Limited, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of Limited ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section.  Such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Limited and its Subsidiaries.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity, and cash flows of Limited and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.  Such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of Limited and its Subsidiaries.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of Limited and its Subsidiaries during the accounting
period covered by the attached financial statements.

 

3.                                      A review of the activities of Limited
and its Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period Limited and its Subsidiaries performed and observed all its
Obligations under the Loan Documents, and

 

Exhibit E - 22

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Limited and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

--or--

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
Limited and the Borrowers contained in Article V of the Agreement, or which are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to
clause (a) of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                 .

 

 

HELEN OF TROY LIMITED, a Bermuda company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit E - 23

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.02(i) — Acquisitions.

 

 

 

 

 

 

 

 

 

(To be completed only if Senior Leverage Ratio for fiscal quarter preceding
Acquisition is greater than 2.00 to 1.00)

 

 

 

 

 

 

 

 

 

A.                                    100% of Consolidated EBITDA for fiscal
year preceding Acquisition:

 

$

 

 

 

 

 

 

 

 

 

B.                                    Aggregate Acquisition Consideration for
Acquisitions during current fiscal year:

 

$

 

 

 

 

 

 

 

 

II.

Section 7.02(m) — Investments.

 

 

 

 

 

 

 

 

 

A.                                    Aggregate amount of investments not
otherwise permitted to be made pursuant to clauses (a) through (l) of
Section 7.02:

 

$

 

 

 

 

 

 

 

 

 

B.                                    Maximum (15% of line IV.A):

 

$

 

 

 

 

 

 

 

 

III.

Section 7.05(f) — Dispositions.

 

 

 

 

 

 

 

 

 

A.                                    Aggregate amount of EBITDA generated by
Dispositions during period of 12 consecutive months ending on Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.                                    Maximum: 15% of Consolidated EBITDA for
prior fiscal year:

 

$

 

 

 

 

 

 

 

 

IV.

Section 7.11(a) — Intentionally Omitted.

 

 

 

 

 

 

 

 

V.

Section 7.11 (b) — Interest Coverage Ratio.

 

 

 

 

 

 

 

 

 

A.                                    Consolidated EBIT for four consecutive
fiscal quarters ending on above date (“Subject Period”):

 

 

 

 

 

 

 

 

 

1.                                      Consolidated Net Earnings for Subject
Period:

 

$

 

 

 

 

 

 

 

 

 

2.                                      To the extent deducted in determining
Consolidated Net Earnings, interest expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.                                      To the extent deducted in determining
Consolidated Net Earnings, federal and state income and franchise tax expenses
for Limited and its Subsidiaries for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.                                      To the extent deducted in determining
Consolidated Net Earnings, non-cash asset impairment charges incurred for
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.                                      To the extent deducted in determining
Consolidated Net Earnings, non-cash write-downs of goodwill or other intangibles
for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

6.                                      Consolidated EBIT (Lines V.A.1 + 2 + 3 +
4 + 5):

 

$

 

 

 

Exhibit E - 24

--------------------------------------------------------------------------------


 

 

B.                                    Interest expense of Limited and its
Subsidiaries for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

C.                                    Interest Coverage Ratio (Line V.A.6) ¸
Line V.B.):

 

            to 1.00

 

 

 

 

 

 

 

Minimum required:

 

3.00 to 1.00

 

 

 

 

 

 

VI.

Section 7.11 (c) — Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.                                    Consolidated Funded Indebtedness at
Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.                                    Consolidated EBITDA for Subject Period:

 

 

 

 

 

 

 

 

 

1.                                      Consolidated EBIT for Subject Period
(Line V.A.6 above):

 

$

 

 

 

 

 

 

 

 

 

2.                                      To the extent deducted in determining
Consolidated Net Earnings, depreciation and amortization expense for Subject
Period:

 

$

 

 

 

 

 

 

 

 

 

3.                                      To the extent deducted in determining
Consolidated Net Earnings, non-cash charges for Subject Period:

 

 

 

 

 

 

 

 

 

4.                                      To the extent added in determining
Consolidated Net Earnings, non-cash credits for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.                                      Consolidated EBITDA (Line VI.B.1 +
VI.B.2 + VI.B.3 — VI.B.4):

 

$

 

 

 

 

 

 

 

 

 

C.                                    Adjustment for Acquisitions during Subject
Period:

 

$

 

 

 

 

 

 

 

 

 

D.                                    Adjustment for Dispositions during Subject
Period:

 

$

 

 

 

 

 

 

 

 

 

E.                                     Adjusted Consolidated EBITDA (Lines
VI.B.5 + VI.C. — VI.D.):

 

$

 

 

 

 

 

 

 

 

 

F.                                      Leverage Ratio (Line VI.A. ¸ Line
VI.E.):

 

            to 1.00

 

 

 

 

 

 

 

Maximum permitted:

 

3.25 to 1.00

 

 

 

 

 

 

VII.

Senior Leverage Ratio:

 

 

 

 

 

 

 

 

 

A.                                    Consolidated Funded Indebtedness at
Statement Date:

 

$

 

 

 

 

 

 

 

 

 

B.                                    Subordinated Indebtedness at Statement
Date:

 

$

 

 

 

 

 

 

 

 

 

C.                                    Senior Debt at Statement Date (Lines VII.A
— VII.B):

 

$

 

 

 

 

 

 

 

 

 

D.                                    Adjusted Consolidated EBITDA for Subject
Period (Line VI.E above):

 

$

 

 

 

 

 

 

 

 

 

E.                                     Senior Leverage Ratio (Line VII.C ¸ Line
VII.D):

 

          to 1.00

 

 

Exhibit E - 25

--------------------------------------------------------------------------------